Title: To James Madison from Alexander Spotswood, 9 April 1792
From: Spotswood, Alexander
To: Madison, James


Dear SirApril 9th. 1792
Your Favr. of the 2d. Inst. I am just honoured with.
In answer, I say, that from the time I entered into the service, to the time I quitted it, which my honr. compelld me to do—and which will Fully appr. by my memorial to Congress in 1777—There was not an officer in the Army, more Attentive & Constant to his duty than myself—and being informed that an act of Congress deprived every officer of his land, who had not served three years—I concived that act also deprived him of every other emolument, and therefore made no enquiery into my wrights, until I was better informed. I must also remark, that many officers, who came into the Army at the Close of the war, and who did not serve So long as myself—recd. every emolument. Now sir observe, the Situation of us who entered in the Army at the Commencement of the war, & those at the Close. We who first Entered, had every risk and difficulty to encounter—none or few Military resources, & Nothing but our Patriotism & Resolution to support us—had we have been conquered, what would have been our Fate—our lives and fortunes would have been the forfeit—& to save the former, we must have, asked & seeked an assylum among the Savages. Whereas those who Entered at the Close and have draw every emolument run not these Risks—they had plenty of Military Resources—and a powerfull Ally. I say under these circumstances, it would be hard, for our, ignorance, of our claims, to be now shut out of them—and if this representation is made to congress, I am certain they have so much National Dignity & Justice—that they would not only Suspend the act, but give us our land Also. This Business I submit to you & my Brother soldier Colo. Parker.
Respecting the charge agt. me of £120–10. recd. by me for depretiation of pay—I utterly deny the rect. of such, or any other sum on that Acct.
But perhaps in makeing out the Acct. they knowing me to be Intitled to it, & expecting I would demand the Same—thought it propper to Include me. I therefore, shall feel myself, under farther obligations to you—to have my rank ascertained—which Ought to be agreable to my statement to you—and forward me as early as possible—every certificate & information Necessary for me to get at least my £120–10. Respecting my ration Acct. that is due for myself & servants—& feeding two horses for at least 12. Months—by haveing my forage witheld by order of General Lee—this would Amt. to nearly or upward of £100. However as I have said, so I leave the matter of Ration, forage, & Land, to yours & Colo. Parkers management—tho think in tryal the matter would succeed but the matter as to depreciation, Rank &c—I thank you for early information. Wishing you all health, happiness, & prosperity in Life I remain Respectfully Dr sr. ys sincerely
A Spotswood
